                       UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:20-CR-00011-FDW

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )                ORDER
                                             )
MOHAMED ADAMS                                )


       THIS MATTER is before the Court on the government’s Unopposed Motion to

Consolidate. Having considered the government’s motion and reviewed the pleadings, and

consulted Judge Cogburn’s Chambers, the Court enters the following Order.

                                            ORDER

       IT IS THEREFORE ORDERED that the government’s Motion to Consolidate (Doc. 3)

is GRANTED, and this matter is consolidated with the lower numbered case, 3:18-cr-00076-

MOC, in accordance with LCrR 20.1, and the Clerk of Court is instructed to transfer this matter to

the Honorable Max O. Cogburn, Jr., United States District Judge, for disposition.

                                         Signed: February 5, 2020
